EXHIBIT 99.1 NewsRelease TransCanada Announces 2015 Annual and Special Meeting Board of Director Election Results CALGARY, Alberta –– May 1, 2015 –– TransCanada Corporation (TSX, NYSE: TRP) (TransCanada) today announced approval by its shareholders of the appointment of the 11 nominees as directors of TransCanada. At its 2015 annual and special meeting of shareholders held earlier today, each of the following 11 nominees were elected as directors of TransCanada on a vote by ballot to serve until the next annual meeting of shareholders of TransCanada, or until their successors are elected or earlierappointed: Nominee # Votes For % Votes For # Votes Withheld % Votes Withheld Kevin E. Benson Derek H. Burney Paule Gauthier Russell K. Girling S. Barry Jackson Paula Rosput Reynolds John Richels Mary Pat Salomone D. Michael G. Stewart Siim A. Vanaselja Richard E. Waugh Final voting results on all matters voted on at the meeting will be filed on SEDAR (www.sedar.com) and EDGAR (www.sec.com) and posted to the Investor Centre section of the company website at www.transcanada.com by no later than Tuesday, May 5, 2015. With more than 60 years’ experience, TransCanada is a leaderin the responsible development and reliable operation of North American energy infrastructure including natural gas and liquids pipelines, power generation and gas storage facilities. TransCanada operates a network of natural gas pipelines that extends more than 68,000 kilometres (42,100 miles), tapping into virtually all major gas supply basins in North America. TransCanada is one of the continent's largest providers of gas storage and related services with more than 368 billion cubic feet of storage capacity. A growing independent power producer, TransCanada owns or has interests in over 10,900 megawatts of power generation in Canada and the United States. TransCanada is developing one of North America's largest oil delivery systems. TransCanada's common shares trade on the Toronto and New York stock exchanges under the symbol TRP. For more information visit: www.transcanada.com or check us out on Twitter @TransCanada or http://blog.transcanada.com. - 30 - Media Enquiries: Mark Cooper/Davis Sheremata 403.920.7859 or 800.608.7859 Investor & Analyst Enquiries: David Moneta/ Lee Evans
